
	
		II
		112th CONGRESS
		1st Session
		S. 1238
		IN THE SENATE OF THE UNITED STATES
		
			June 21 (legislative
			 day, June 16), 2011
			Ms. Snowe (for herself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make bills implementing trade agreements subject to a
		  point of order unless certain conditions are met, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Currency Exchange Rate
			 Transparency Act.
		2.Limitations on
			 bills implementing trade agreements
			(a)In
			 generalNotwithstanding section 151 of the Trade Act of 1974 (19
			 U.S.C. 2191) or any other provision of law, any bill implementing a trade
			 agreement between the United States and another country (or extending permanent
			 normal trade relations) shall be subject to a point of order pursuant to
			 subsection (c) unless—
				(1)the bill is
			 accompanied by a Presidential certification described in subsection (b);
			 and
				(2)the bill contains
			 a provision approving that certification.
				(b)Certification
				(1)In
			 generalA certification described in this subsection means a
			 certification submitted by the President to the Congress that, in the 10-year
			 period preceding the certification, the government of a country described in
			 paragraph (2) has not engaged in the intervention or manipulation of the rate
			 of exchange between that country's currency and the United States dollar for
			 purposes of preventing effective balance of payments adjustments or gaining
			 unfair competitive advantage in international trade.
				(2)Country
			 describedA country described in this paragraph is a
			 country—
					(A)with respect to
			 which the United States is entering into a trade agreement; or
					(B)with respect to
			 which the United States is extending permanent normal trade relations
					(c)Point of Order
			 in Senate
				(1)In
			 generalThe Senate shall cease consideration of a bill to
			 implement a trade agreement (or to extend permanent normal trade relations),
			 if—
					(A)a point of order
			 is made by any Senator against the bill because the bill is not accompanied by
			 a certification described in subsection (b); and
					(B)the point of
			 order is sustained by the presiding officer.
					(2)Waivers and
			 appeals
					(A)WaiversBefore
			 the presiding officer rules on a point of order described in paragraph (1), any
			 Senator may move to waive the point of order and the motion to waive shall not
			 be subject to amendment. A point of order described in paragraph (1) is waived
			 only by the affirmative vote of a majority of the Members of the Senate, duly
			 chosen and sworn.
					(B)AppealsAfter
			 the presiding officer rules on a point of order under this paragraph, any
			 Senator may appeal the ruling of the presiding officer on the point of order as
			 it applies to some or all of the provisions on which the presiding officer
			 ruled. A ruling of the presiding officer on a point of order described in
			 paragraph (1) is sustained unless a majority of the Members of the Senate, duly
			 chosen and sworn, vote not to sustain the ruling.
					(C)DebateDebate
			 on a motion to waive under subparagraph (A) or on an appeal of the ruling of
			 the presiding officer under subparagraph (B) shall be limited to 1 hour. The
			 time shall be equally divided between, and controlled by, the majority leader
			 and the minority leader of the Senate, or their designees.
					
